BOUTALL, Judge.
In a post-divorce rule, the mother of 9 year old Michael F. Little, Jr. was awarded an increase in child support from $175.00 to $400.00 per month. The father appeals, contending there has been no change in the circumstances since the prior award.
The record discloses that the amount of $175.00 child support was first set by judgment of October 8, 1974 and continued at that amount in the divorce judgment of February 13, 1975 and last maintained in a judgment of October 20,1975. The present rule was brought on April 26, 1976 by the mother alleging material change in circumstances and particularizing additional expenses for special therapy, summer camp and medical expenses; resulting in the increase to $400.00 per month by judgment dated June 22, 1976.
The record discloses that plaintiff has proven increased expenses and change in circumstance on those items, as well as under the child’s general situation. At the time of the prior rule the child’s mother had remarried and moved to Denver, Colorado, with her new husband. At the time of this rule, the family had moved back to New Orleans with some small increases in food and rental expenses allotted to the child support. Additionally the trial judge found that certain expenses which had been borne by agreement by the child’s father should now be included within the amount awarded, so that the mother could take care of all such expenses herself and thus eliminate a source of disagreement between the child’s parents. It is further noted that the father’s ability to pay support has changed from comparative limited ability to comparative unlimited ability to furnish appropriate child support.
Considering these facts, we cannot say that the increase in alimony was unreasonable, and we affirm the judgment.

AFFIRMED.